Citation Nr: 1416763	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, previously characterized as bipartite patella.    

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to February 1988, December 2002 to October 2003, and September 2004 to January 2006.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in November 2011 and is now ready for appellate review.

In July 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).    

The Board notes that in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA reveals an October 2013 brief submitted by the Veteran's representative, a copy of which has been physically added to the record, and VA clinical records dated through August 2013, not all of which are physically of record.  Any such evidence not physically of record that was not presumably considered in the July 2012 supplemental statement of the case is either not pertinent or duplicative of evidence previously considered by the RO; as such, a remand for initial consideration of any such evidence in a supplemental statement of the case pursuant to 38 C.F.R. § 20.1304(c) is not indicated.  Further, the Veteran's VBMS file does not contain any documents at this time.  

With respect to the issue of TDIU, in his October 2013 brief, the Veteran's representative indicated that given the assertions of the Veteran as to not being able to fulfill his occupational duties due to his service connected disabilities, and the fact that the ratings for the service connected disabilities now combine to a level of 90 percent disabling, the matter of TDIU had been raised for consideration.  The Veteran's representative requested a remand of the matter of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, and as Rice holds that entitlement to TDIU, if claimed or raised by the record, is a component of a claim for an increased rating, such as the claim for an increased rating for the left knee disability adjudicated herein, the matter of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the entire appeal period, degenerative arthritis of the left knee is manifested by subjective complaints of pain, stiffness, and giving way and objective evidence of degenerative arthritis and a tear of the posterior horn of the medial meniscus and painful flexion resulting in functional loss equal to flexion to no worse than 100 degrees and extension to no worse than zero degrees, without instability or subluxation, ankylosis, dislocated semilunar cartilage manifested by frequent episodes of locking or effusion, semilunar cartilage removal, impairment of the tibia or fibula, or genu recurvatum.

CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-5263 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Regarding claims for increased ratings such as in the instant case, the VCAA requirement with such claims is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the increased rating claim on appeal.  Specifically, a December 2009 letter, sent prior to the initial unfavorable April 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided the Veteran with the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, a June 2010 statement of the case (SOC) provided rating criteria specific to the knee disability addressed herein.  

While the June 2010 SOC was not issued prior to initial adjudication, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following compliant VCAA notification.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of an SOC or supplemental SOC (SSOC) could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2010 SOC and development conducted pursuant to the November 2011 remand, the Veteran's claim was readjudicated in a July 2012 SSOC.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains copies of the service treatment records and post-service VA treatment records, to include the additional VA treatment records requested in the November 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.)  Moreover, the Veteran's statements in support of his claim, to include his testimony at the July 2011 Board hearing, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in January 2010 and February 2012 to evaluate the severity of his service-connected left knee disability.  The Board finds that, in their totality, the examinations are adequate to evaluate the Veteran's service-connected left knee disability as each included an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.  The February 2012 VA examination was also conducted in substantial compliance with the directives of the November 2011 remand.  Stegall, supra.  In this regard, to the extent that the examiner did not complete every instruction in accord with the directives of the November 2011 remand, neither the Veteran nor his representative have alleged that the February 2012 VA examination was inadequate for ratings purposes, and all that is required is substantial, and not strict compliance, with such instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in July 2011 the Veteran was provided an opportunity to set forth his contentions during the aforementioned hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the undersigned noted both issues then on appeal, to include the claim for an increased rating for the service connected left knee disability remaining on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's s service-connected left knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of this disability, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that is not of record, and to the extent the Veteran described worsening knee symptomatology at the hearing, such was addressed in the examination requested by the undersigned in the November 2011 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Traumatic arthritis (DC 5010) and osteomalacia (DC 5014) are rated as degenerative arthritis.   

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees. 

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990  (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

DC 5258 provides for a single, 10 percent rating for dislocated semilunar cartilage when manifested by frequent episodes of locking, pain, and effusion into the joint. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Summarizing the pertinent evidence with the above criteria in mind, during service in August 2005, the Veteran was involved in an Improvised Explosive Device (IED) explosion, and the Veteran told a VA clinician who examined him in October 2007 that he sustained an injury to the left knee as a result of this explosion.  Following the examination, which revealed no loss of motion or instability in the left knee, and based on an August 2007 x-ray impression of thinning and a possible tear of the medial meniscus, the diagnosis was bipartite patella.  The examiner observed that bipartite patella was usually an incidental X-ray finding with symptoms usually appearing after acute trauma or repetitive micro trauma.  The conclusion by the examiner was that it was at least as likely as not that the Veteran's left knee pain was related to the August 2005 IED explosion.  

Thereafter, a November 2007 rating decision granted service connection for left bipartite patella.  A 10 percent rating was assigned, on the basis of painful motion of a major joint, under DC 5014 by analogy to osteomalacia.  In this regard, in rating a disability that is not listed in the rating schedule, such as bipartite patella, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 10 percent rating for the left knee has been continued until the present time, although the service connected left knee disability has been recharacterized as degenerative arthritis of the left knee, rated under DCs 5010-5257, since the April 2010 rating decision.  Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27. 

At the January 2010 VA examination, the Veteran described pain in the left knee to a level of 10 on a scale from 1 to 10.  He also described weakness in the left knee and occasional swelling, giving way, and locking.  It was noted that "[f]lare-ups do not occur as such as [the left knee condition] is a problem all of the time . . . though . . . sometimes it is somewhat worse it is [nevertheless] severely disabling all the time."  It was noted that the left knee disability did not greatly impact the activities of daily living but that work was impacted "quite a bit," particularly with ascending and descending stairs.  The examiner also indicated that the left knee disability prevented the Veteran from rigorous activities and running and "significantly" impacted the Veteran's quality of life.  

Upon physical examination in January 2010, the Veteran was noted to walk with an antalgic gait.  There was no effusion.  Repetitive use was avoided to some extent and crepitation was noted with motion.  Extension was full and flexion was to 100 degrees at which point there was a moderate amount of discomfort.  The left knee was stable to ligamentous testing and muscle strength appeared normal, although the Veteran described a moderate amount of muscle pain, particularly posteriorly in the popliteal area.  No masses could be palpated and the Lachman's test was negative.  The McMurray's test could not be completed due to pain.  Perfusion was normal with normal pulses distally and no edema was noted.  Reflexes were hypoactive throughout and sensation was normal distally.  

The January 2010 VA examination reports noted that Magnetic Resonance Imaging of the left knee showed a tear and degeneration of the posterior horn of the medial meniscus said to be slightly more prominent than the 2007 study.  Also shown were  small joint effusion and a tiny popliteal cyst.  The diagnosis was status post injury to the left knee with degenerative arthritic changes and a meniscal tear, and the examiner found the left knee to be "further restricted with additional limitation of joint function brought about by pain, lack of endurance, weakness, injury[,] and repetitive use."  The examiner noted that arthritic changes and meniscal inquires in both knees made work "significantly difficult." 

In the November 2011 Board remand, it was found that another VA examination was necessary because the January 2010 examination did not specify the degree of additional functional loss due to pain, to include during flare-ups, or state why it was not feasible to do so.  This remand also noted that it was unclear if the Veteran's subjective complaints of giving way or instability were due to recurrent subluxation or lateral instability as contemplated by DC 5257 or to other factors.  

The reports from the February 2012 VA examination conducted pursuant to the November 2011 Board remand showed the Veteran describing constant left knee pain, especially with such activities as bending, squatting, and climbing ladders.  It was again indicated that the left knee disability precluded running.  The Veteran described burning pain in the medial and lateral aspects of his left knee as well as daily aching and stiffness.  He also reported a sensation of fluid in the left knee making the knee feel tight.  The Veteran reported that he took ibuprofen for pain and that his last corticosteroid injection in the knee was over a one year ago.  He indicated the left knee pain is "always there," and that it can be worse at times but that it "pretty much" was the same every day.  The Veteran also described frequent knee buckling/giving out.  No flare-ups were reported.  

Motion in the left knee at the February 2012 examination was to 135 degrees of flexion with objective evidence of painful motion at 130 degrees and full extension with no objective evidence of painful motion.  Repetitive (three times) showed no additional loss of flexion or extension.  There was pain to palpation but no loss of strength or instability.  It was indicated that there was no evidence or history of recurrent patellar subluxation or dislocation or tibial and/or fibular impairment.  It was noted that the Veteran's meniscal tear, said to represent a semilunar cartilage condition, was manifested by frequent episodes of joint pain but not meniscal dislocation, or frequent episodes of locking or joint effusion.  An X-ray conducted in conjunction with this examination was said to have shown mild degenerative changes.  The examiner stated the left knee disability impacted work, with the Veteran reporting daily pain while working as a cemetery technician.  

Review of the VA outpatient treatment records, to include those contained in the Virtual VA file, reveal references to knee pain and a corticosteroid injection in March 2010.  These reports do not reflect that the Veteran's service connected left knee disability, for rating purposes, is more severe than that described at the VA examinations set forth above

Applying the penitent legal criteria to the facts set forth above, the Board finds that a rating in excess of 10 percent is not warranted for the service connected left knee disability.  As indicated, any disability due to traumatic arthritis is to be rated on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  In this regard, the current 10 percent rating for the left knee would be reflective of functional loss due to limitation of flexion to a noncompensable degree.  Specifically, flexion was shown by the VA examination reports to be, at worst, limited to 100 degrees.  Moreover, although pain was noted with flexion at the February 2012 VA examination, such does not warrant a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In the instant case, pain with flexion was not demonstrated until 130 degrees, and the Veteran was still able to flex his left knee to 135 degrees.  In short, there no indication that painful flexion results in a functional loss that more nearly approximates flexion limited to a compensable degree, i.e., 45 degrees.  

Furthermore, at no time during the appeal period has the Veteran's extension of the left knee been limited, even in consideration of pain and other factors.  In this regard, at both VA examinations discussed above, the Veteran had full extension without pain.  

In reaching the above conclusions, the Board has considered the Veteran's subjective complaints of pain and stiffness, and objective evidence of degenerative arthritis and a tear of the posterior horn of the medial meniscus; however, such do not result in functional loss beyond painful, but noncompensable, limited flexion.  Therefore, the Board finds that the Veteran is not entitled to higher or separate ratings under DCs 5260 or 5261.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles as such factors do not result in functional loss that more nearly approximates flexion or extension limited to a compensable degree.  

Thus, while the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion or extension, since there has been at least some limited and painful flexion, a 10 percent rating is warranted for the left knee per 38 C.F.R. § 4.59, which has already been assigned.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the painful motion provisions of 38 C.F.R. § 4.59 are not limited solely to claims involving arthritis of a joint).  

The Board has also considered whether the Veteran is entitled to an increased, or  separate, rating under DC 5257; however, the Board finds no objective evidence of subluxation or instability in the left knee.  Specifically, upon examination in January 2010, the left knee was stable to ligamentous testing, and the February 2012 VA examination showed no instability and noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  Furthermore, as a layperson, the Veteran is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report, as he has, that his left knee locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiners, medical professionals, found that there was no instability or subluxation in the left knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  Accordingly, a separate or increased rating on the basis of instability or subluxation of the left knee under DC 5257 is not warranted in this case.

The Board has also considered whether the Veteran is entitled to a separate or increased rating for ankylosis, cartilage dislocation or removal, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology that is not already contemplated by the 10 percent rating currently assigned, the Veteran is not entitled to an increased or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  In this regard, to the extent the meniscal tear is deemed equivalent with "dislocated semilunar cartilage" [even with the February 2012 VA examiner specifically noting that there was no meniscal dislocation] as described by DC 5285, a 10 percent rating under this code requires frequent locking and effusion, both of which were said by the VA examiner in February 2012 to not be associated with the meniscus/semilunar "condition" noted at that time.  Moreover, any joint pain in the left knee said to be a symptom of a semilunar "condition" noted in February 2012, as indicated above, is contemplated by the 10 percent currently assigned; as such increased compensation on the basis of the pain attributed to the Veteran's meniscal tear is precluded by the rule against pyramiding, or employing the rating schedule as a vehicle for compensating a claimant twice for the same symptomatology.  38 C.F.R. § 4.14.  Such "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Finally, the Board notes that as the VA examinations and VA treatment records reveal that the Veteran is capable of a range of left knee motion, ankylosis is clearly not present.  Furthermore, the semilunar cartilage of the left knee has not been removed and there is no evidence of impairment of the tibia or fibula or genu recurvatum.  As such, increased compensation is not warranted under DCs 5256, 5259, 5262, or 5263, respectively. 

Therefore, the rating criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee are not met, to include on the basis of a staged rating.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5263.  See Hart, supra.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony, to include that presented orally at the July 2011 hearing before the undersigned, is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the service connected disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which his left knee disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected left knee disability.  There are no additional symptoms of the service-connected disability at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service connected left knee disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  Furthermore, Burton, supra, requires consideration of 38 C.F.R. § 4.59.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally and as previously indicated, the Court in Rice held that a claim for TDIU is part of a claim for a higher rating when such claim is, as in the instant case, raised by the record or asserted by the Veteran.  The matter of entitlement to a TDIU will be addressed in the remand that follows this decision.  
 
In sum, Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the service connected degenerative arthritis of the left knee; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   

ORDER

A rating in excess of 10 percent for degenerative arthritis of the left knee, previously characterized as bipartite patella, is denied.   
REMAND

The RO has not has not meaningfully addressed the issue of entitlement to TDIU that, pursuant to Rice as set forth above, has been raised for consideration.  As such, the RO will be directed to fully adjudicate this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for TDIU due to  service-connected disability and provide the Veteran with the appropriate notice for claims for TDIU.  

2.  Thereafter, and after conducting any development indicated based on the Veteran's response, with the need for further examination left to the discretion of the RO, conduct the initial adjudication of the claim for entitlement to TDIU.  If this claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


